Nelson's request because of his inability to articulate "the elements of the

                crime, how to pick a jury, [the] rules of evidence, how to go about

                questioning witnesses and objecting to things" and his lack of "the kind of

                experience necessary" to represent himself. The district court did not

                make a finding as to whether Nelson understood the risks of self-

                representation or whether his decision was knowing, voluntary, and

                intelligent. Although the district court's canvass regarding Nelson's legal

                knowledge was appropriate, its reliance upon his lack thereof as the basis

                to deny his request was not."      Vanisi, 117 Nev. at 341, 22 P.3d at 1172

                ("[A] criminal defendant's ability to represent himself has no bearing upon

                his competence to choose self-representation." (internal quotation marks

                omitted)); Graves v. State, 112 Nev. 118, 124, 912 P.2d 234, 238 (1996).

                Because the record makes clear that Nelson understood the risks of

                proceeding without counsel and chose to assume them, we conclude that

                the district court erred by denying his request on the stated grounds, see

                Vanisi, 117 Nev. at 341-42, 22 P.3d at 1172, and we




                        'Although the district court would have acted within its discretion
                had it denied Nelson's request as untimely, the record clearly indicates
                that it based its decision on Nelson's lack of legal knowledge.



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A

                Sra,W11=1)17.791)7RMISE7P-1,1;s'                         ,   -
                              ORDER the judgment of conviction REVERSED AND
                REMAND this matter to the district court for proceedings consistent with
                this order.




                                       Hardesty




                cc: Hon. Douglas W. Herndon, District Judge
                     Clark County Public Defender
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   3
(0) 1947A

                                                                    MENEM'   ORMANMO"1111E